Citation Nr: 0015932	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  97-07 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for temporomandibular 
joint (TMJ) dysfunction, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from April 1978 to July 
1982.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1995 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs 
Regional Office (VARO).

We note that the Board remanded his case in August 1999 to 
afford the appellant with the opportunity to appear before a 
hearing.  This hearing was scheduled and the appellant 
subsequently canceled that hearing.  Accordingly, the case 
has been returned to the Board for consideration.


FINDING OF FACT

The appellant's TMJ dysfunction is currently manifested by 
inter-incisal motion restricted to 39 millimeter (mm).


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for TMJ 
dysfunction have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. § 3.321, Part 4, Diagnostic Code 9905 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that the 10 percent evaluation 
assigned her service-connected TMJ dysfunction does not 
reflect adequately the severity of her dental/oral 
symptomatology.  She asserts that the evaluation should be 
increased based upon physical manifestations associated with 
TMJ and the impact of TMJ on her employability.  A claim for 
an increased evaluation is well grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity of the service-connected condition.  See Caffrey 
v. Brown, 6 Vet.App. 377, 381 (1994); Proscelle v. Derwinski, 
2 Vet.App. 629, 631-632 (1992).  As the appellant has claimed 
that her disability is more severe, her claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).

Once a claimant has presented a well grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1999).  In 
making its determination, the Board analyzes the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions 
of daily life, and bases the assigned rating, as far as 
practicable, on the average impairment of earning capacity in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.10 (1999).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  See 38 C.F.R. § 4.3 (1999).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. § 4.14 must be considered.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet.App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis and demonstrated 
symptomatology.  Any change in a diagnostic code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet.App. 625, 629 (1992).  In this case, the 
Board considered whether another rating code is "more 
appropriate" than the one used by VARO.  See Tedeschi v. 
Brown, 7 Vet.App. 411, 414 (1995).

Service connection was established for TMJ dysfunction by a 
rating decision dated October 1985.  VARO assigned a 
noncompensable rating pursuant to diagnostic code 9905, 
effective from October 1984.  In March 1995, the appellant 
filed a claim for increase and VARO increased the disability 
rating to 10 percent for TMJ dysfunction in April 1997, 
effective from March 1995, with application of the reasonable 
doubt doctrine in the appellant's favor.

The schedule provides under diagnostic code 9905 a 10 percent 
rating where the inter-incisal range of motion is from 31 to 
40 mm, a 20 percent rating where the inter-incisal range of 
motion is from 21 to 30 mm, a 30 percent rating where the 
inter-incisal range of motion is from 11 to 20 mm, and a 40 
percent rating where the inter-incisal range of motion is 
from 0 to 10 mm.  38 C.F.R. § 4.150, Diagnostic Code 9905 
(1999).

A review of the medical evidence of record reflects that the 
appellant was first seen for TMJ complaints in service.  Post 
service, she received regular VA and private dental treatment 
for TMJ complaints.  In June 1983, the appellant underwent 
bilateral temporomandibular arthroplasty for dysfunction.  
She thereafter continued to report jaw pain and was treated 
with a splint on the upper arch to improve jaw function.  
Treatment records show that in 1987 her primary complaints 
were for intermittent temporal pain, bilateral TMJ 
discomfort, and neck and shoulder discomfort, for which she 
obtained orthopedic physical therapy.  In December 1989, the 
appellant underwent surgery for removal of a bone plate and 
screws from her chin and placement of hydroxyapatite 
augmentation around the old genioplasty osteotomy sites.  In 
1989, the appellant's private dentist, J.W. Sheffield, Jr., 
D.D.S., reported that the appellant required "full 
orthodontic treatment in order to establish good functioning 
occlusion with the condyles seated."  Dr. Sheffield reported 
in 1992, and again in 1994, that the appellant wore a splint 
every night and during the day as much as was comfortable.  
He stated that he tried to resolve her dental/oral problem 
with equilibration, but it was impossible, leaving active 
orthodontic treatment as the only remaining option.

In October 1997, the appellant underwent a VA dental 
examination to evaluate the excursive movements of her 
mandible.  The appellant reported symptoms of pain in the 
left TMJ, without clicking, along with headaches, jaw joint 
pain on the left, facial pain radiating to the neck and 
shoulder, and pain in the teeth.  She reported that her 
splint therapy was uncomfortable and unpleasant, and that 
orthodontics were necessary because of slurred speech and 
difficulty chewing.  Objectively, the appellant wore an 
orthodontic retainer and bite splint.  There was no TMJ 
clicking or popping heard.  The inter-incisal opening was 39 
mm, with deviation to the left.  Excursive movement was 4mm 
on the right and 12mm on the left.  The need for minor 
restorative dentistry was noted.  Panorex revealed minor 
blunting of mandibular roots.  There was no other loss of 
structure or function.  No numbness or scarring was noted.  
The examiner indicated that orthodontic treatment helped the 
appellant's occlusion, but she still had deviation to the 
left and an inability to move the mandible to the right.

Upon reviewing the objective medical findings of record, the 
Board finds that the criteria for a rating in excess of 10 
percent for TMJ dysfunction under diagnostic code 9905 are 
not met.  The October 1997 VA dental examination clearly 
found that the appellant was able to open her mouth to 39mm.  
An inter-incisal range of motion of 31 to 40mm is rated as 10 
percent disabling according to Diagnostic Code 9905.  The 
Board has considered the application of 38 C.F.R. §§ 4.40 
(functional loss due to pain) and 4.45 ("[p]ain on movement, 
swelling, deformity, or atrophy on disuse" in addition to 
"[i]nstability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing", 
incoordination, and excess fatigability).  See also DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  However, we observe that there 
were no objective findings for pain on the October 1997 VA 
dental examination, nor was there tenderness.  Additionally, 
the appellant has not asserted that, due to pain, her inter-
incisal range of motion is less than 31mm, which is the 
criteria for the next higher, 20 percent, rating.  
Accordingly, the Board finds no basis for the assignment of a 
rating in excess of 10 under 38 C.F.R. §§ 4.40, 4.45 (1999).

The Board notes that the appellant reported headaches 
associated with her TMJ dysfunction, and that the October 
1997 dental examiner indicated that headaches added to her 
symptoms.  However, additional compensation for pain 
manifested by headaches is not compensable in this case 
because, even assuming that headaches are service-connected 
as part of the appellant's TMJ syndrome, headaches themselves 
are not a compensable disability, in contrast to migraine.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8100 (1999).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The appellant has submitted no evidence 
showing that her service-connected TMJ dysfunction has 
markedly interfered with her employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to VARO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (1999).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).



ORDER

An increased rating for TMJ dysfunction is denied.





		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals



 

